Case: 13-10983    Date Filed: 11/20/2013   Page: 1 of 5


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10983
                       Non-Argument Calendar
                     ________________________

             D.C. Docket No. 3:12-cr-00083-MHT-SRW-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                  versus


KEVIN DARCY GOLDEN,
a.k.a. Kevin Golden,


                                                         Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Alabama
                    ________________________

                           (November 20, 2013)
              Case: 13-10983     Date Filed: 11/20/2013    Page: 2 of 5


Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Kevin Golden appeals the district court’s denial of his motion to suppress

evidence that led to him entering a guilty plea to 2 of 16 counts of production of

child pornography. Golden received 360-months imprisonment while retaining his

right to appeal the district court’s denial of his motion to suppress evidence. The

evidence Golden seeks to suppress is a warrant affidavit, which led to the

discovery of the pornographic materials in question. The warrant was issued with

the intent of collecting evidence of sexual abuse of a child less than 12 years of

age. See Ala. Code § 13A-6-69.1 (1975). The affidavit mainly relied on statements

from the victim of the aforementioned crime along with additional facts

supplemented by the child’s father. The crucial facts alleged Golden took pictures

of the then 11-year-old victim while simultaneously removing the child’s clothing.

Golden argues on appeal that (1) the affidavit did not establish the reliability and

credibility of the statements of the minor victim because the statements of the child

were uncorroborated and inherently unreliable and (2) there was an insufficient

nexus between the suspected offense in the affidavit and the evidence sought to be




                                              2
                 Case: 13-10983        Date Filed: 11/20/2013         Page: 3 of 5


seized. After review, 1 we affirm the district court’s denial of Golden’s motion to

suppress.

       Probable cause for a search warrant is established when the “totality of the

circumstances” creates a “fair probability” that “evidence of a crime will be found

in a particular place.” United States v. Lopez, 649 F.3d 1222, 1245 (11th Cir.

2011) (citations omitted) (internal quotation marks omitted). Such a probability

exists when, under the circumstances, a reasonably prudent person would believe

that the place contains evidence of a crime. Id. When a warrant is sought based on

information provided by an informant, the issuing court engages in a “balanced

assessment of the relative weights of all the various indicia of reliability (and

unreliability) attending an informant’s tip.” Illinois v. Gates, 462 U.S. 213, 234

(1983). While “an informant’s ‘veracity,’ ‘reliability’ and ‘basis of knowledge’ are

all highly relevant in determining the value of his report,” they are not “entirely

separate and independent requirements to be rigidly exacted in every case.” Id. at

230.

       When a warrant was issued based on the statement of a victim, this Court

views the warrant with considerably less skepticism than one based on the


       1
          “We review a district court's denial of a defendant's motion to suppress under a mixed
standard of review, examining the district court's findings of fact for clear error and the district
court's application of law to those facts de novo.” United States v. King, 509 F.3d 1338, 1341
(11th Cir. 2007) (citations omitted). Specifically, “[w]e review de novo whether the facts set
forth in an affidavit constitute a sufficient basis for a finding of probable cause.” United States v.
Lopez, 649 F.3d 1222, 1245 (11th Cir. 2011) (citations omitted).
                                                      3
              Case: 13-10983     Date Filed: 11/20/2013    Page: 4 of 5


statement of an anonymous informant. United States v. Martinelli, 454 F.3d 1300,

1307 (11th Cir. 2006). In the distinguishable context of a civil suit, this Court

previously opined that statements of minor victims are not categorically unreliable

or incredible, and that officers may seek a warrant based on the uncorroborated

statement of a minor victim. See Lowe v. Aldridge, 958 F.2d 1565, 1567, 1571

(11th Cir. 1992).

      Golden has failed to prove the statements in the affidavit were in any way

unreliable or lacked credibility. The information provided by the victim in this case

was detailed, prompt, and certain facts were corroborated by the victim’s father.

Further, the victim was not a young child but rather an 11-year-old fully capable of

understanding the gravity of the situation. The child and child’s parents had no

motive to falsify any information contained in the affidavit and rapidly reported the

incident to police. Finally, the uncorroborated statements of the victim, despite

being 11 years old, is more than sufficient to justify a finding of probable cause,

especially when considering the child’s level of specificity and timeliness in

reporting.

      Golden’s argument that there was an insufficient nexus between the conduct

alleged in the affidavit and the evidence sought to be seized is unpersuasive. The

Fourth Amendment requires a nexus between the item seized and the suspected

criminal behavior. Warden, Md. Penitentiary v. Hayden, 387 U.S. 294, 307 (1967).


                                              4
              Case: 13-10983     Date Filed: 11/20/2013    Page: 5 of 5


The nexus is clearly established in this case. The search warrant authorized officers

to search Golden’s residence for evidence of sexual abuse of a child less than 12

years of age. See Ala. Code § 13A-6-69.1. Investigators were authorized to seize

“any electronic device capable of storing, capturing, recording, or viewing digital

images” for evidence of “sexual contact” with the victim. See id. Sexual contact is

defined as “[a]ny touching of the sexual or other intimate parts of a person not

married to the actor, done for the purpose of gratifying the sexual desire of either

party.” Ala. Code § 13A-6-60(3). Since the victim believed pictures were taken

after hearing clicking noises and seeing flashes of light while being inappropriately

touched by Golden, a search for electronic devices capable of storing visual

evidence of his illicit conduct constitutes more than a sufficient nexus between the

allegation and the electronic evidence sought to be seized. Therefore, Golden’s

motion to suppress was properly denied.

      AFFIRMED.




                                              5